 In the Matter of FLORENCE PIPE FOUNDRY & MACHINE CO.andSTEELWORKERS ORGANIZING COMMITTEE (C. I. 0.)Case No. C-980.-Decided January 5, 1940Iron Pipe, Pipe Fittings, and Hydraulic iltach-inery Manufacturing Industry-Interference,Restraint,and Coercion:expressed opposition to labor organiza-tion ;espionage-Company-Dominated Union:domination of and interferencewith formation and administration;partiality shown in form of special privilegesgranted; participation and representation by supervisory employees; coercion tojoin; disestablished, as agency for collective bargaining-Contract: with com-pany-dominated union, invalid;employer ordered to cease giving effect to-Discrimination:lay-offs and discharge, for union activity-CollectiveBargaining:charges of failure to,dismissed-Reinstatement Ordered-Back Pay:awarded.Mr. L. Libbin,for the Board. .Foulkrod, Sheppard, Porter & Alexander,byMr. Walter L. Shep-pardandMr. F. Raymond Wadlinger,of Philadelphia, Pa., for therespondent.Mr. Richard H. Meigs,of counsel to the Board.DECISIONANDORDERSTATEMENT OF TIIE CASECharges and amended charges having been duly filed by Steel Work-ers Organizing Committee (C. I. 0.), herein called the S. W. O. C.,theNational Labor Relations Board, herein called the Board, byby Bennet F. Schauffler, Regional Director for the Fourth Region(Philadelphia, Pennsylvania), issued its complaint, dated July 20,1938, against Florence Pipe Foundry & Machine Co., Florence, NewJersey, herein called the respondent, alleging that the respondent hadengaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1), (2), (3), and (5) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.Copies of the complaint and notice ofhearing thereon were duly served upon the respondent and theS.W. 0. C.In respect to the unfair labor practices, the complaint alleged in sub-stance that the respondent (1) spied.upon, persuaded, threatened, andotherwise coerced its employees and restrained them in the exercise19 N. L. R. B., No. 13.68 FLORENCE PIPE FOUNDRY&MACHINE CO.69of the rights guaranteed by. Section 7 of the Act; (2)..fostered,.domi-.nated, and interfered with the formation and administration of alabor organization known as Employees Committee Union,hereincalled the E. C. U.; (3)terminated the employment of certain named,employees by reason of their membership in and activities in connec-.tion with the S. W. O. C.; and (4) refused to bargain collectively withthe S.W. O. C., althoughit represented a majority of the respondent'semployees in an appropriate unit.'On July 28,1938, the respondentfiled an answer to the complaint, denying that it had engaged in theunfair labor practices alleged therein.Pursuant to notice a hearing was held onAugust 1, 2,3, 4, 5, 8, and 9,,1938, at Burlington,New Jersey,before Martin Raphael,the Trial.Examiner duly designated by the Board. The Board and the respond-.ent were represented by counsel and participated in the hearing. Full.opportunity to be heard,to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties..During the course of the hearing the Trial Examiner granted a motion_by the Board to dismiss without prejudice those allegations in the.complaint having reference to Enrico Paolucci and GeorgeAlvord.The Trial Examiner also made several rulings on objections to the,admission of evidence.The Board has reviewed these rulings and the,rulings made with respect to other motions of the parties and finds,that no prejudicial errors were committed.The rulings are herebyaffirmed.Thereafter,on October 22, 1938, the Trial Examiner filed and duly-served upon the respondent and the S.W. O. C. hisIntermediateReport, finding that the respondent had engaged in and is engaging-in unfair labor practices affecting commerce within the meaning of-Section 8(1), (2), and(3) and Section 2 (6) and (7) of the Act,,and recommending that the respondent cease and desist therefrom,and take certain affirmative action designed to effectuate the policies:of the Act.He further found that the respondent did not refuse to.bargain collectively with the S.W. O. C. within the meaning ofSection 8(5) of the Act,and recommended that the complaint, as it.,relates to such alleged refusal to bargain collectively,be dismissed'..On October 31, 1938, the respondent filed exceptions to the Inter-mediate Report and requested an opportunity to be heard in oral,argument before the Board. On October 3, 1939, the respondent filed,with the Board a brief in support of its exceptions.Pursuant to no-tice, a hearing was held before the Board in Washington, D. C., for,the purpose of oral argument.The respondent was represented by-counsel and participated in the oral argument.The S. W. O. C. did;not appear.283030-41-vol. 10-G 70DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Board-has reviewed the respondent's brief and its exceptionsto the Intermediate Report, and save as consistentwith the findings,conclusions,and order,hereinafter set forth,finds no merit in them.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTporation duly organized and existing by virtue of the laws of theState of New Jersey, having its office and principal place of businessinFlorence, New Jersey.The respondent is engaged in the manu-facture, sale, and distribution of cast-iron pipes and pipe fittings, firehydrants, and various types of hydraulic machinery. Its exclusivesales agent is R. D. Wood Company, a wholly owned subsidiary, ofPhiladelphia, Pennsylvania.The respondent employs approximately600 persons.In the course of its business during the year 1937, the respondentused raw materials valued at $1,511,355.85, of which approximately80 per cent were received from sources outside the State of NewJersey.The respondent's total net sales for the year 1937 amounted.to $3,361,900.75, of which approximately 81 per cent were sold andshipped to points outside the State of New Jersey.The respondent admits that it is engaged in interstate commerce.II. THE ORGANIZATIONS INVOLVEDSteelWorkers Organizing Committee, affiliated with the Com-mittee for Industrial Organization,' herein called the C. I. 0., is alabor organization admitting to its membership production and main-tenance employees of the respondent, excluding foremen and clericaland supervisory employees.Employees' Committee Union is an unaffiliated labor organizationadmitting to its membership all hourly or piece-paid employees ofthe respondent, excluding watchmen.III. THE UNFAIR LABOR PRACTICES-A.BackgroundIn July 1933 the respondent formulated an employee representa-tion plan and initiated it by enclosing a copy thereof in the payenvelopes of its employees.Thereafter, pursuant to the plan, an elec-tion by secret ballot was conducted resulting in the election of five'Now the Congress of Industrial Organizations. FLORENCE PIPE FOUNDRY & MACHINE CO.71representatives from among the respondent's employees.Five addi-tional representatives were appointed by the respondent.While noqualificationswere required for the respondent's appointees, em-ployees, to, be eligible for election as representatives, were requiredto be (a) 21 years old; (b) American citizens; and (c) employed bythe respondent for at least 1 year.Under the plan, elections of em-ployee representatives were held once each year in the respondent'splant during working hours and were attended by foremen and super-visory employees.Ballots were caused to be printed, paid for, anddistributed by the management.' Employees were paid for the work-ing time consumed by the balloting..All- other expenses incurred inthe operation of the plan were also defrayed by the respondent. Con-sequently employees were not required to pay membership dues.Meetings of the employee representatives were held once each alter-nate month in one of the respondent's offices; the meetings frequentlycommenced during working hours, and were often attended by Peakeand Epley, plant superintendent and assistant superintendent, re-spectively.Meetings of the management's representatives followedimmediately upon those of the employee representatives, and wereattended by Epley and by Goddard, Peake's secretary, who acted assecretary in meetings of both groups of representatives.Writtenminutes of the meetings of the employee representatives were fur-nished to the management's representatives on these occasions.Nogeneral meeting of the employees was ever held. They were advisedof the decisions and activities of the joint representative body bynotices posted on the respondent's bulletin boards.The plan also provided for joint meetings of the two groups ofrepresentatives after each annual election for the purpose of appoint-ing committees to deal with, among other things, hours of work, wages,working conditions, athletics, and recreation.The following provi-sions relative to the handling of grievances were embodied in theplan: The aggrieved employee must first attempt to adjust his com-plaint with his foreman; failing ' that, he must successively presenthis grievance to the superintendent and to the respondent's specialrepresentative.If the grievance could not be adjusted by this pro-cedure, the matter could then be referred to the general committee onappeals; if the latter could not resolve the dispute, the respondent'spresident and a majority of the employee representatives could thenrefer the question to an arbitrator.No specific method of selectingthe arbitrator was defined in the plan.After July 5, 1935, the date upon which the Act became effective,the respondent made no effort to dissolve its employee representationplan.On the contrary, the record shows that at a meeting held shortlyafter the Act became a law, Superintendent Peake informed the em- ° 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees that the respondent had decided to continue the plan in effectbecause it considered it favorable to the employees.Actually, the planremained in effect until June 1937 when Peake, at a joint meeting ofthe two groups of representatives,announced that in view of the factthat the Supreme Court of the United States had upheld the consti-tutionality of the Act, no further meetings under the plan could beheld, but that the men would have to form their own union, pay theirown expenses,and conduct their meetings outside of the respondent'spremises.It is plain that the respondent dominated the formationand administration of the employee representation plan and con-tributed financial and other support to it.B. Interference,restraint,and coercionOn or about June 15,1937, the S. W. O. C. initiated an organizationaldrive among the respondent's employees.Thereafter,meetings of thenascent labor organization were held weekly.Officers were elected onSeptember 15, 1937, and subsequently a charter was installed on Sep-tember 23, 1937.As the S. W. O.C.'s activities in the plant increased,the respondent,through its officials and foremen, openly expressed opposition andhostility.Leonard Hunt, an employee representative under"the oldplan, testified that in June 1937, Superintendent Peake stated to himthat he did not want the C. I. O.Mundorff,an employee active inthe S.W. O. C. movement,testified that in the summer of 1937, Good-win Donnelly,Jr., a foreman,stated to him that the C. I. O. was,composed of Bolsheviks and foreigners.Mundorff further testifiedthat Miller, another foreman, informed him that C. I. O. members inthe employment of the respondent would be discharged one by one_Joseph Thomas, an employee active in S. W.O. C. affairs,testified thatin September 1937, John Durham, foreman and E.C. U. officer, re-marked to him that no one belonged to the C. 1. 0. except"those Guinea-sons-of-bitches,and they ought to put them back in a ship and sendthem back over to the other side where they belong."The anti-unionstatements described above were categorically denied by the persons.to whom they were ascribed.However, the Trial Examiner,who hadopportunity to observe the witnesses as they testified,found that such.statements were in fact made, and after consideration of all the evi--dence, we accept the Trial Examiner's finding in this respect.As noted above,the S.W. O. C. elected officers at a meeting onSeptember 15, 1937.James Dougherty,a weighmaster and part-time-watchman,attended the meeting"just for curiosity."Doughertyadmitted at the hearing that he wrote down the names of the respond-ent's employees who were elected to office in the S. W. O. C. that night"for his own information."Dougherty testified that he knew the-. FLORENCE PIPE FOUNDRY & MACHINECO.73names of nearly all the men in the plant.Whenquestioned as to hisreason for writing the names in view of this familiarity,he was unableto explain his action.Dougherty'smemory also lapsed when ques-tioned as to the whereabouts of the paper upon which he copied thenames.During the meeting Dougherty was orderedby S. W. O. C.Organizer Kelly to leave the hall,by reason of the confidential natureof his employment with the respondent.Gang Leader Joe Ingham,an employee representative under the old plan and principal and mostactive solicitor for the E. C. U., was also present at the meeting.George Strick, an E. C. U. member,testified that at the request ofGeneral ForemanJohnSweeney,Sr., he attended two S.W. O. C.meetings and reported to Sweeneyat thelatter's home the eventswhich occurred.Strick's testimony relative to Sweeney's first requestwas as follows : .He told me it would be to my benefit to attend; if the C. I. O.got in here,men like you old men would be routed out. I said,"All right, I willgo if thatis orders."He said, "That is orders.""All right, sir,I will go." "Stop at my home and let me knowthe procedure."I did.'Sweeney denied having asked Strick to perform these services, buttestified- that Strick voluntarily visited his house after"a meeting"and attempted to relate the proceedingswhich tookplace there.Sweeney protested, however, that he was "too wise to discuss it withhim," and that he did not encourage Strick to talk, whereupon Strickleft withouthaving divulgedany significant information.The recordshows, however,that, despite Sweeney's alleged indifference,Strickattended a secondS.W. O. C.meeting, after which he again"volun-tarily" visited Sweeney at his home.On this last-named occasion heproffered to Sweeney a list of the respondent's employees who hadattended the meeting.Sweeney testified that he "saw what it wasleading up to," and very courteously asked Strick not to stop at hishome any more.He also testified that he informed Strick "I am notinterested in the list.Please don't discussit."TheTrial Examiner,who had opportunity to observe the witnesses as they testified, foundthat Strick's version of the circumstances surrounding his attendanceof theS.W. O. C.meetings was more credible than the testimony ofSweeney. In view of the respondent's attitude of open hostility towardthe S.W. O. C. and inview of the coincidental and highly suspiciouscircumstances of Strick's allegedly voluntary assumption of the officeof purveyor of confidentialS.W. O. C.information,we accept theTrial Examiner's finding that Strick was requested by Sweeney toattend theS.W. O. C. meetingsand to obtain information necessaryto enable the respondent to conduct its opposition to theS.W. O. C.more effectively. 74DECISIONS OF NATIONALLABOR RELATIONS BOARDShortly after the above-described meetings, Jones and Petty, therespondent's employees who were elected at said meetings to the.S.W. O. C. offices of treasurer and inner guard respectively, werelaid off by the respondent. -Thomas, another employee who was also,present at the meetings, was also laid off shortly thereafter.Thecircumstances surrounding these lay-offs will hereinafter be describedfully.j1Tefind that the respondent,by assigning men to observe andreport on S. W. O. C. meetings,and by employing threats, warnings,and persuasion to influence its employees in their choice of union affil-iation, has interfered with, restrained,and coerced'its employees inthe exercise of the rights guaranteed in Section 7 of the Act.C. Interference with and domination of the formation and adminis-tration of the E. C. U.Following the abandonment of its employee representation planin June 1937, efforts were made by various employees to initiate alabor organization to supplant.the form of representation formerlyprovided for under the plan.On or about June 22, 1937, one Prothe-roe and several other ex-employee representatives determined to holda meeting of the respondent's employees"on the outside" to. discussthe formation of a union.To defray the cost of such meetings con-tributions were solicited among the employees.Pursuant to a noticeposted with the permission of the respondent on the company's bulle-tin hoards,a meeting was held on rented premises in Florence, NewJersey, and was attended by approximately 170 of the respondent's600 employees.The form which the proposed labor organizationwas to take was submitted to a vote.Approximately 100 votes werecast for an"inside" union and 70 for an"outside"union.Subse-quently, about July 1937,Protheroe prepared and caused to be printeda number of application blanks for membership in a new organiza-tion to be known as Employees Representative Union. Ingham, agang leader,and Ciceretti,both of whom had been employee repre-sentatives under the old plan, assisted Protheroe by distributing anumber of these forms among the employees in the sand-spun de-partment.On the morning of the next pay day,Protheroe, withpermission of Donnelly,a foreman, deposited a number of applica-tions in the respondent's time-card racks.In some cases the applica-tionswere clipped to the time cards of the individual employees.Protheroe also obtained the permission of Superintendent Peake, whowas aware of the nature of the applications for membership in the"inside"union, to stand in or near the office and receive the applica-tions from the men as they received their pay.In order to performthis function,Protheroe,without objection from the respondent's FLORENCE PIPE FOUNDRY & MACHINE CO.75officials, took 2 hours off from his working time without receiving acorresponding deduction in pay.As the applications were being col-lected,Arthur Foulks, the respondent's head watchman, upbraidedsome of the men for not taking a blank, and stated, "If you don't signnow you will have to sign later." Foulks denied having made theaforesaid statement or in any other way influenced the men on theirchoice of union affiliation.However, the Trial Examiner foundthat Foulks did make such statement, and a consideration of all the.evidence causes us to accept the finding of the Trial Examiner.Subsequently, a self-appointed committee composed of employees-who had acted as representatives under the old plan prepared two.types of forms for distribution among the employees, namely, anauthorization empowering the "Employees' Committee Union of theFlorence Pipe Foundry Company" to act for the signatory thereonas the sole collective bargaining agent respecting wages, hours of em-ployment, etc., and a membership card of an organization known as.Employees' Committee Union. (At Ingham's suggestion the name,.Employees Representative Union, originally selected for the newlabor organization by Protheroe, was changed to Employees' Com-mitteeUnion.)These forms were distributed to the respondent's.employees by representatives acting for the E. C. U.In July and August 1937, the E. C. U. held meetings at various-times in offices of the company. Notices of these meetings wereposted on the respondent's bulletin boards with its permission. Inthe first part of October 1937 the E. C. U. conducted an election ofofficers in the respondent's plant.Ballots were distributed to themen during working hours and some were placed in the time-cardracks.They were collected by Ciceretti, who was stationed near theplant office, receiving the ballots of the men as they presented them-selves at the office to receive their pay checks.The respondent's of-ficials made no objection to this procedure.Numerous witnesses testified that, during the period from July to,December 1937, they were solicited during working hours to join theE. C. U. by one of several supervisory employees, namely, John Dur-ham and Goodwin Donnelly, Jr., foremen, Edgar Plack, substituteforeman, and Harry Perret, assistant foreman.Both Durham andPlack admitted that they had engaged in such solicitation..Donnellyand Perret denied that they engaged in union activities of any nature.However, in view of the respondent's hostility toward the S. W. O. C.and its clearly shown partiality toward the E. C. U., we believe thatthey, too, solicited on behalf of the E. C. U.The credible evidencefurther shows that some of the respondent's employees were advisedby foremen and E. C. U. representatives that the E. C. U. was en-dorsed by and had the approval of the respondent's officials.Thus,in July 1937, Foreman Burleigh assembled the men in his department 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDand informed them that Superintendent'Peake thanked them all "forjoining the inside union."Again,in the early part of September1937,James Connor,electricians'representative of the E. C. U., pre-sented an E. C. U.membership application blank to one Elmer Jonesand informed him that Foreman George Pfeffer desired that every-one in the electrical department should join the "company union."Contemporaneous with the advanced stages of the E. C. U.'s forma-tion, Conferences between representatives of the respondent and theE. C. U. were held for the purpose of negotiating a collective bargain-ing agreement.At these meetings,Gang Leader Ingham acted asChairman and principal representative.On one such occasion Ing-ham advised Peake that the E.C. U. represented 51 per cent of therespondent's employees.Peake requested an affidavit to that effect.Thereupon,Ingham drafted and presented to Peake, as proof ofmajority, a document stating in substance that a majority of theemployees desired the E. C. U. to represent them as sole bargainingagency.In place of signatures the document contained the type-written names of certain persons under the caption"Elected Officersof the Employees Committee Union."Peake rejected the documenton the ground that it was not sufficient proof, and requested Inghamto submit an affidavit to the effect that the E. C. U. represented 51per cent of the respondent's employees.Pursuant to this latter re-quest, Ingham prepared and presented to Peake for his approvala notarized letter addressed to Peake and signed by the temporaryelected officers of the E. C. U.The letter stated,in substance, thatthe E. C. U. represented a majority of the respondent's employees forthe purposes of collective bargaining and requested that'said organi-zation be recognized as the bargaining agent for such employees.Ingham also offered for Peake's inspection a group of E. C. U. mem-bership acceptances,which he placed face down on Peake's desk.Peake, however,deemed the notarized letter sufficient proof of theE. C. U.'s majority and declined to examine the acceptances.Therecord shows that neither the acceptances nor the membership cardsof the E. C. U. were checked by the respondent against its pay roll atany time prior to the hearing. In short, the notarized letter con-situted the sole basis for the respondent's recognition of the E. C. U.as the bargaining representative of its employees.Thereafternegotiations for a collectivebargainingcontract wereresumed.Several meetings between representatives of the respondentand the E. C. U. were conducted,at which the former readily agreedto most of the terms suggested by the E. C. U. Ingham testified asfollows on this point :Q. Everything you asked for, Mr. Peake agreed to, is thatright? FLORENCE PIPE FOUNDRY & MACHINE CO.77A. As far as I can remember.Q. Is that right?A. Right.The contract with the E. C. U. was signed by the respondent on orabout November 22, 1937, and by its terms was to remain in effectuntil 1 year from the date of its execution, with the option of re-newal upon agreement of both parties thereto.Under this agree-ment the respondent recognized the E. C. U. as the "agency throughwhich all terms and conditions affecting hours, wages and workingconditions shall be mediated.."For the most part the terms in thecontract embodied conditions under which the employees had, forsome time, been working.However, it appears that the E. C. U. didrequest a minimum hourly rate of 621/2 cents, which the respondentrejected.A week prior to the date of the signing of the contract, therespondent had effected an increase in pay in the amount of 5 centsan hour, which was incorporated in the terms of the contract.TheE. C. U. members voted to "let it go at that."In view of the facts set forth above, there can be no doubt thatthe respondent, in June 1937 and thereafter, through its officersand agents, assisted in the formation of, sponsored, and dominatedthe E. C. U as a labor organization of its employees.Membershipin the E. C. U. was obtained with the acquiescence and aid of respond-ent's supervisory employees.By these and other means the re-spondent effectively conveyed to its employees its desire that theybelong to the E. C. U. to the exclusion of any other labor organization.The cardinal purpose of the E. C. U. was to oppose and crushthe S. W. 0. C. movement in the plant, and to deprive the respondent'semployees of the free exercise of their rights to self-organization.The respondent contends that it is not responsible for the acts ofits foremen, assistant foremen, and gang leaders for the reason thatsaid employees do not have the power to hire and discharge. In arecent case involving this point, the Board stated :The respondent contends that,, these employees cannot be con-sidered as supervisory employees, and that their activities wereentirely independent of the respondent. In particular, the re-spondent points out that the sole power to hire and dischargerestswith its personnel manager.There can be little doubt,however, that one executive cannot pass on the merits of morethan 300 employees without the advice of persons in intermediatepositions, who are in close contact with those under them.Theemployees named above have the responsibility for discipline intheir respective departments.They assign the work that is to 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe done and report disturbances in, office efficiency: 'to theexecutives.2andIt may well be that none of the respondent's executives evergave instructions to any of its employees to form or encouragean organization in opposition 'to the Bookkeepers' Stenographers',and Accountants' Union of Textile Workers Organizing Com-mittee.Nevertheless it is normal for an employee to assume thatthose who are in positions of authority represent to a large extentthe wishes of the employer.3The record is clear in the instant case that the foremen had the powerto recommend the hire and discharge, of persons and did in fact exercise such power in the case of certain employees hereinafter dis-cussed.There is no dispute, moreover, that foremen supervised thework of the men in their respective departments.This is likewisetrue of the gang leaders who, while not as prominent in the hierarchyof management as the foremen, also directed the manner in which thework of the men under them was performed, and could and did makerecommendations to the respondent's higher officials regarding theefficiency and other qualifications of the men whose work theydirected.The respondent seeks to escape responsibility for the acts of itsforemen, assistant foremen, and gang leaders on the further groundthat in June and again in September 1937 it instructed its super-visory employees to maintain an attitude of strict neutrality towardunion activities in the plant.The testimony of at least some of saidsupervisory employees indicates that they were not so advised untilSeptember 1937.The solicitation engaged in by these supervisoryemployees took place, for the most part, prior to that time. In anyevent, assuming that the respondent did in fact instruct its super-visors in June 1937 to refrain from interfering with the union activi-ties of its" employees, the record shows that the respondent took noeffective means to obtain compliance therewith and that such instruc-aMatter of M. Lowenstein& Sons,Inc.andBookkeepers', Stenographers',and Account-ants' Union, Local No. 16, United Office and Professional Workers of America, C. I. 0.;M. Lowenstein & Sons, Inc.andTextileWorkers' Organizing Committee, Local No. 65,C. 1. 0.; M. Lowenstein & Sons, Inc.andUnitedWholesale Employees of New York, 6N. L. R. B. 216.a See alsoMatter of T. TV. HeplerandInternational Ladies' Garment Workers' Union,7 N. L. R. B. 255, wherein the Board used the following language :...The record indicates that the floor boys distributed work to the girls, thatthey are in charge of production, that they are placed in control of the plant when-ever Hepler is not personally present, and that they are considered by the girls assupervisors.As we have held in analogous situations [citingMatter of AmericanManufacturing Company, et at.,5 N. L. R. B. 443], the extent of the supervisoryauthority in fact exercised by the floor boys, coupled with the fact that they wererecognized by the employers as supervisors, clearly supports the conclusion thatsuch employees must be classedas supervisors. FLORENCEPIPEFOUNDRY & MACHINE CO.79tions went unheeded.. Accordingly, with respect to the acts.of therespondent's foremen, assistant foremen, and gang leaders, the doc-trine ofrespondent superiorapplies, and the respondent is responsi-ble for said acts even though it had no actual participation therein.4In its brief the respondent maintains that its attitude toward theunion activities of its employees was impartial and argues that, in-dicative of such impartiality, the S. W. 0. C. as well as the E. C. U.solicited members during working hours, and that the record containsno evidence showing that the S. W. 0. C. ever requested any privi-lege and that such request had been denied.As to the respondent'sfirst argument, it is sufficient to note that relatively little union activ-ity was carried on by the S. W. 0. C. during working hours ascontrasted with the activities of the E. C. U. which were almostentirely conducted on company time and property, and were partici-pated in by supervisory employees.5The respondent's second argu-ment is equally without merit. In view of the respondent's hostilityto the S. W. O. C., we do not believe that that organization wouldhave been granted'privileges similar to those enjoyed by the E. C. U.,even if it had requested them.We find that the respondent has dominated and interfered with the.formation and administration of the E. C. U. and has contributedsupport thereto, thereby interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7 ofthe Act.D. The lay-offsThe complaint alleges that the respondent laid'off Joseph Thomas,Ellsworth Petty, Elmer R. Jones, Donald Waterson, Theodore Estes,Dominick Santoleri, and, with the exception of Joseph Thomas, there-after refused to reinstate said employees, because of their member-ship in and activities in connection with the S. W. 0. C.The re-spondent, in its answer, alleges, in substance, that the above-namedemployees were laid off for the reason that the respondent did nothave sufficient work to warrant the continuation of their employ-ment, and that said employees were selected to be laid off only afterdue consideration of their respective standings in the plant relativeto seniority, character, skill, efficiency, work record, financial needs,and. dependents.In connection with the allegation that a falling off of productionnecessitated the lay-offs, Superintendent Peake testified that a dimi-4 SeeSwift S Company v. National Labor Relations Board,106 F. (2d) 87(C. C. A. 10),enf'gMatter of Swift S Company,a corporation and Amalgamated Meat Cutters andButcher Workmen of North America,LocalNo.641, and United Packing House WorkersLocalIndustrial Union No. 300, 7 N.L.R.B. 269.5 SeeMatter ofHoodRubber Company, Inc.andHood Rubber Workers Association, Inc.,andMatter of HoodRubberCompany,Inc.andUnited Rubber Workers of America,affili-ated with the C. I. 0., LocalNo.122, 14 N. L.R. B. 16. 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDnution, amounting to over 30 per cent of the volume of the respond-ent's business, occurred during the latter part of 1937 and the earlypart of 1938.No statistics were supplied by the respondent, however,to show in what month the alleged diminution began, or in whatmanner it affected the departments in which the lay-offs took place.Lists were furnished by the respondent and introduced in evidenceto show the number of employee separations which took place inthe respondent's plant during the year 1937 and the first 7 monthsof 1938.Since these lists contain no indication as to whether theemployee separations noted therein were in the nature of lay-offs,discharges, or voluntary acts of the employees concerned, it is diffi-cult to measure their probative value.However, interpreting in, itswidest sense the time element referred to in Peake's testimony thatthe decrease in the respondent's business took place during the latterpart of 1937 and the first part of 1938, an examination of said listsreveals that employee separations occuring during periods includ-ing the last 6 months of 1937 and the first 6 months of 1938 numbered78 and 65, respectively.The lists further show that during thefirst 6 months of 1937, a period which in the absence of evidenceto the contrary we may assume to have been relatively normal fromthe standpoint of business conditions and employment figures inthe respondent's plant, a total of 42 persons were severed from therespondent's employment and were not thereafter reinstated.Com-paring the employee severances of each of the three periods describedabove, it appears that an unusual reduction in force did in fact takeplace during the period in which the respondent alleges that it wasaffected by adverse business conditions.But even if we accept therespondent's contention that it was compelled by reason of adversebusiness conditions to reduce its force, it does not necessarily followthat all of the lay-offs which took place were occasioned solely oreven primarily by such a cause."And where an employer has dis-charged or laid off an employee for two or more reasons, and oneof them is union affiliation or activity, the Board has found a viola-tion of the Act.7 It follows that the determination of whether ornot the employee severances were occasioned in whole or in partby the union membership and activities of the laid-off employees mustdepend on the circumstances surrounding each individual case.6 SeeMatter of Servel, Inc.andUnited Electrical, Radio and Machine Workers ofAmerica, Local No. 1002,11 N. L. R. B. 1295, 1319,phone CompanyandTheodore R. Siplon, Walter F. Seidler and International Brotherhoodof Electrical Workers,13 N. L. R. B. 317.7 SeeMatter of Louisville Refining CompanyandInternationalAssociation,OilField,Gas Well, and Refinery Workers of America, 4 N.L. R. B. 844, enf'd N.L. R. B. v. TheLouisvilleRelining Company,102 F. (2d) 678 (C. C. A. 6), wherein the employer con-tended that many factors, such as capability and willingness, determined the selection ofthose to be laid off. The Board said : "It must be concluded that the activity in andmembership of these employees in the Local was a definite factor in determining thatthey should be dismissed from the respondent's employ." FLORENCE PIPE FOUNDRY & MACHINE CO.81As to the respondent's allegation that seniority was an importantconsideration in determining which of its employees should be laidoff, the record shows that length of service was not a primary con-sideration; that it was not uniformly applied, sometimes being cal-'culated on a plant-wide basis and at other times on a departmentalbasis, apparently to accomplish whatever purpose the respondentdesired to effectuate.Joseph Thomaswas employed by the respondent for approximately8 years.At the time of his lay-off on September 20, 1937, he occu-pied the position of slag man in the ramming station. The dutiesof this position consisted of removing slag from the cupola and wereclassified by the respondent as ordinary labor.Thomas was reem-ployed by the respondent about the first week of October 1937.At the. time of his lay-off Thomas was informed by PersonnelDirector Kite that the respondent had found it necessary to suspendhis employment, along with approximately 50 other employees on thesame day, and that in determining which persons should be laidoff the respondent had taken into consideration the seniority of themen.Thomas was instructed to obtain his pay on the same day.The respondent's usual practice in the case of a lay-off was to paythe employee on the following pay day.At the hearing the respondent contended-that one of the reasons forThomas' lay-off was his inefficiency.Thomas was not informed ofthis factor at the time of his lay-off.The record clearly negates therespondent's contention, both as a reason for the lay-off and as a factindependent of the reason.Although Thomas' inefficiency wasalleged to have persisted over a long period of time, he was notdisciplined on account of it.Moreover, 'on or about September 22,1937,Thomas, accompanied by S. W. O. C. Organizer Kelly, con-ferred with Superintendent Peake concerning the lay-off.On thisoccasionKelly called Peake's attention to the fact that Thomas'seniority was greater than that. of several other employees who' wereretained at the plant. In reply Peake stated that Thomas was chosento be laid off by reason of a policy of the respondent to prefer em-ployees who lived within the city limits.Thomas lived outside thecity of Florence.Not only is this explanation inconsistent with theother two reasons, namely, inefficiency and inferior seniority status,which were advanced by the respondent, but it appears that otheremployees who lived outside the city of Florence were retained by therespondent.-Steffanoni, an ordinary laborer, was transferred from anotherdepartment in the plant to replace Thomas after the latter's lay-off.Steffanoni's previous position was immediately filled by DeLullo,who, although not employed by the respondent at the time of Thomas' 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDother ordinary laborers with less plant-wide seniority than Thomascontinued, in the respondent's employ after the latter's lay-off, in. spiteof the fact that the usual practice of the respondent was to make itslay-offs on the basis of plant-wide seniority.Thomas had joined the S. W. O. C. in August 1937, regularlyattended its meetings, and solicited members for that labor organi.zation.He was, to the knowledge of the respondent's foremen andgang leaders, active on the S. W. O. C.'s behalf.At the hearingForeman John Durham admitted that during the period from Sep-tember 1 to 20, 1937, he solicited Thomas to join the E. C. U. onseveral occasions during working hours, and that he had had sev.eral discussions with Thomas concerning the C. I. O. and the E. C. U.Thomas consistently refused to join the E. C. U.On one occasion,Durham asked him to read an E. C. U. notice which was postedon a company bulletin board.Thomas informed him that he couldnot read, whereupon Durham profanely remarked "If it was some-thing belonging to the C. I. O. probably you could read it." Shortlythereafter his foreman, Rhoda, warned him, "If you keep yourmind on the C. I. O. you won't be here much longer."In view of the circumstances described above, we conclude thatThomas was laid off because he joined and assisted the S. W. O. C.We therefore find that the respondent, by laying off Thomas, hasdiscriminated in regard to hire and tenure of employment, therebydiscouraging membership in a labor organization, and interferingwith, restraining, and coercing its employees in the exercise of rightsguaranteed. in Section 7 of the Act.Ellsworth Pettywas employed intermittently in various capacitiesby the respondent during the period from 1914 to September 20,1937, the date of his last lay-off.His last period of employmentcommenced on February 11, 1936, at which time he was requestedto return to work by Personnel Director Kite.Petty was not re-employed by the respondent subsequent to the last lay-off.Petty joined the S. W. O. C. in August 1937. In the same monthhis activities in connection with that labor organization brought areprimand from his foreman, Jerry Virille, who told him not totalk too much about the C. I. O. "because they aren't going to win."On the afternoon of the day that Virille made the aforesaid remark,Foreman John Durham, in the presence of Virille, solicited Pettyto join the E. C. U. Petty declined, stating that he already belongedto the C. I. O. and did not desire to join any inside union unlesshe was compelled to.On September 15, 1937, at the meeting of the S. W. O. C. attended,as heretofore found, by Watchman Dougherty, Petty was elected to FLORENCE PIPE FOUNDRY & MACHINE CO.83the office of inner "guard. - Subsequently, on September 20; 1937,Petty was laid off by Sweeney, Sr.At the hearing, for the firsttime, in explanation of its action, the respondent claimed thatPetty's inefficiency, among other reasons, was responsible for hislay-off.Sweeney, Sr., testified that Petty was "tops" in inefficiency;that 'his work had been inferior during the entire period of his em-ployment, but that he was retained in spite of the' circumstancesfor the reason that his job was not sufficiently important to neces-sitate his discharge.This explanation is seriously weakened byreason of its inconsistency with Sweeney's subsequent testimony oncross-examination, wherein he stated that the long-established prac'tice of the company in dealing with inefficiency among its employeeswas as follows : "if a man doesn't fill the job for any reason at all'we will find that out, oh, in 3 or 4 weeks, or a month at the veryoutside."In the event that an employee was found to be inade=quate, Sweeney explained that a recommendation was made to' thepersonnel director to dismiss the unsatisfactory employee.Petty-testified that his work had never been criticized by his superiors.-Virille,Petty's foreman, who was in the best position to know thequality of Petty's work, did not testify.We find that inefficiencywas not a factor considered by the respondent in determining thatPetty should be laid off.-On the clay after his discharge Petty, accompanied by S. W. O. C.Organizer Kelly, conferred with Superintendent Peake concerninghis lay-off.On this occasion, as in the case of Thomas whose lay-offwas considered above, Peake stated that Petty was singled out byreason of the fact that he did not live in the city of Florence andthat it was the respondent's policy to prefer employees who did. Itisworthy of note that this policy, if it existed at all, had neverbeen generally made known by the respondent,to its employees. Inany event, we have already found that many employees who wereretained in the respondent's employ did not live within the citylimits.In view of the circumstances described above, we conclude thatPetty was laid off because the formed and assisted the S. W. O. C.We therefore find that the respondent, by laying off Petty, hasdiscriminated in regard to his hire and tenure of employment,thereby discouraging membership in a labor organization, and inter-fering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act.Elmer Joneswas employed by the respondent on or about Febru-ary 22, 1934, as a maintenance electrician.Later he became a sub-station operator, which position he occupied until September 24,1937, the date on which he was laid off. Jones was not reemployedby the respondent subsequent to his lay-off. 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn this case,as in the lay-offs considered above, the respondentmaintained that slackness of work necessitated a reduction in itsforce and that Jones was selected to be laid off for the reason thathis seniority was less than that of other employees in his depart-ment.The respondent further contended at the hearing that Jones'work was relatively inferior to that of other workmen in his depart-ment, and that this factor,aswell as the alleged inferiority ofhis seniority status, was"possibly"taken into consideration in de-termining that he was to be laid off.The record contradicts the respondent's contention that Jones'work was inferior.During the course of his employment Joneswas called upon to perform special jobs in connectionwith theelectrical rigging and erection work.He was promoted by the re-spondent from the capacity of maintenance electrician to the higher-paid position of a substation operator.Jones' wife testified thatPfeffer, Jones' foreman, had paid a social visit to their home priortoJones' discharge and on that occasion had informed her thatJones was"a good man,"intelligent,and able to perform any workwhich he wasrequested to do.These statements were not deniedby Pfeffer,and we accept the testimony of Jones' wife.On anotheroccasion,Frost,head of the respondent'sproduction department,requested that Jones be transferred to his department.This re-quest was refused by Superintendent Peake on the ground thatJones was going to be"one of the best men in the electrical depart-ment."Peake testified that he made the final decision in Jones'lay-off and that said lay-off was occasioned by slackness of work.He admitted that Jones was"a good workman in his class." Therecord further shows that the respondent had awarded Jones aprize of $5 for a suggestion he made in connection with its safetycampaign.This campaign was regarded by the respondent as beingof considerable importance both to itself and its employees.Wefind that Jones was not inefficient.As to' Jones' seniority status, Pfeffer testified that he informedJones at the time the latter was hired in 1934 that he was being tem-porarily employed to take the place of Pfeffer's nephew,Silar, thenon sick leave, and that he, Jones, could have Silar's job until thelatter returned or for a longer period if work justified it. Jonesdenied being so advised, and testified that he was hired as a regularemployee.Jones had held a permanent position elsewhere prior tohis employment by the respondent and had resigned from that po-sition in order to enter the respondent's employ upon Pfeffer's as-surance that his employment with the respondent would be permanent.Moreover,Gross, a former employee of the respondent, testified thatinDecember 1933 he entered the respondent's employ at Pfeffer'ssolicitation and that the latter had stated that he, Gross,could have FLORENCE PIPE FOUNDRY&MACHINE CO.85Silar's job until he returned.We do not believe that Pfeffer toldboth Gross and Jones that each was filling Silar's place.Silar returned to work on August 11,1934.Neither Gross norJones was laid off when he returned.Silar assumed his usual dutiesof maintenance electrician and Gross continued in a similar capacity.Jones, then working as a substation operator,was not laid off untilSeptember 24, 1937.Gross continued to work until April 20, 1938.We find that Jones was hired in a permanent capacity on or aboutFebruary 22, 1934.Jones joined the S. W. O. C. on September 10, 1937, and becameactive on its behalf,speaking from the floor at its meetings andsolicitingmembers.On September 15, 1937, he was elected to theoffice of S. W. O. C. treasurer.Joseph Lennox, an employee of the respondent,testified that onthe dayJones was laid off Miller, the respondent'smaster mechanic,said he was aware of the fact that Jones had been laid off and thatJones was an officer of the C. I. O. Lennox further testified thatMiller stated that there would be "plenty of others who were mem-bers of the C. I. O. laid off also."At the hearing, Miller admittedthat he conversed with Lennox on the occasion referred to, but de-nied that he made the statements attributed to him.However, theTrial Examiner,who had opportunity to observe the witnesses, foundthat Lennox's version was the more credible. In view of all thecircumstances,we accept the Trial Examiner's finding.Althoughthe respondent offered proof that a total of 38 employeeswere laid off during the month of September 1937, due to a decreasein business, Jones was the only one laid off in his department duringthat period.Jones testified that the work in his department had notdecreased prior to his lay-off ; Gross testified and it was admittedby Pfeffer that subsequent to Jones' lay-off the men in Jones' depart-ment worked overtime.We find that the respondent's contentionthat slackness of work necessitated Jones' lay-off is unsupported bythe evidence.In view of the circumstances described above, we conclude thatJones was laid off because he joined and assisted the S. W. O. C.We therefore find that the respondent, by laying off Jones, discrimi-nated in regard to hire and tenure of employment, thereby dis-couraging membership in a labor organization, and interfering with,restraining, and coercing its employees in the exercise of rightsguaranteed in Section7 of the Act.Donald latersonwas employed by the respondent on April 11,1934.During approximately the first 6 months of his employment,Waterson "burned" scrap iron; in the fall of 1934 he was transferred,with a raise in pay, to the shipping department, where he packed and2S3030-41-vol. 19-7 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDcrated and did general carpentry work until April 20, 1938, the dateof his lay-off.Waterson was not reemployed by the respondent sub-sequent to his lay-off.Joining the S. W. O. C. on September 15, 1937, Waterson becameactive on its behalf, particularly during the month of March 1938,immediately prior to his lay-off, when he conducted a house-to-housecanvass for members. In the same month he was appointed tem-porary shop steward for the order department in the respondent'splant.Waterson testified that on or about April 11, 1938, prior tohis lay-off, John Woolston, assistant foreman of the order department,advised him as follows : "You had better watch your step.Burleigh[another foreman] has been raising hell about your talking C. I. O.to his men on company time."He further testified that on thatoccasionWoolston warned him that Burleigh would compel him togive up his office in the S. W. O. C. "if he has to fire you to do it."Woolston testified that Burleigh requested him to "keep Waterson outof my shop and from interfering with men during working hours,"and that accordingly he told Waterson, "You have got to stop goingin this shop and talking about unions through working hours."TheTrial Examiner found that Waterson's version of the conversationwas the true one. In view of all the circumstances, we accept theTrial Examiner's finding in this respect.On April 20, 1938, Kite, personnel director, informed Watersonthat he was being laid off because work was slack, and also for thereason that the work which Waterson had been performing would,under a new arrangement, thereafter be performed in the respondent'scarpentry division.The record shows that Sayres, an employee inthe carpentry department, assumed the duties which had previouslybeen performed by Waterson.Personnel Director Kite testified thatSayres had greater plant-wide seniority than Waterson.Watersoncontradicted Kite's testimony and maintained that Sayres had notbeen, for the past 4 years, continuously employed by the respondent.The record contains no evidence relative to Sayres' continuity ofemployment or bearing on the point of whether or not, under the re-spondent's usual practice, seniority rights are forfeited in the eventthat employment is not continuous. In any event, we have observedthat seniority calculated on a plant-wide basis was not a determiningfactor in the respondent's selection of persons to be laid off.The record further shows that Waterson was assisted in his cratingand packing work by unskilled laborers. Inquiry as to the senioritystatus of these employees was met by evasive and unresponsiveanswers of the respondent's witnesses, and the respondent failed toproduce their seniority records.We have observed above that Waterson was capable of "burning"scrap iron, work which he had performed during the first few FLORENCE PIPE FOUNDRY & MACHINE CO.87months of his employment.Other employees who were engaged inthis type of work at the time of Waterson's lay-off continued to workthereafter.The respondent failed to comply with the request ofcounselfor the Board that their seniority records be produced at thehearing.Kite admitted that at the time of Waterson's lay-off andsubsequentthereto employees with less seniority were retained inother departments in the plant.Under the circumstances, we findthat the respondent could have assigned Waterson to the type ofwork which he performed during the first few months of his employ-ment or to some other type of work suitable to his capacities if it hadso desired.In view of the circumstances described in the paragraphs above,we conclude that the respondent laid off Waterson because he joinedand assisted the S. W. O. C.We therefore find that the respondent,by laying off Waterson, discriminated in regard to hire and tenureof employment, thereby discouraging membership in a labor organi-zation, and interfering with, restraining, and coercing its employeesin the exercise of rights guaranteed in Section 7 of the Act.Theodore Esteswas employed by the respondentas a member ofthe track gang for approximately 8 years.He joined the S. W. O. C.on or about August 15, 1937, and became active on its behalf.OnSeptember 15, 1937, he was elected to the office of financial secretaryof the S. W. O. C. In November 1937 he was solicited by AssistantForeman Durham to join the E. C. U. Estes declined to do so. Inthe early part of 1938 Estes intensified his union activities, conduct-ing a house-to-house canvass to solicit members for the S. W. O. C.On April 20, 1938, Personnel Director Kite informed Estes thatthe respondent was compelled to reduce its force and that, sinceEstes had less seniority than other employees in his department, hehad been chosen to be laid off.Estes testified that at least two otheremployees in his department, as well as others workingelsewhere inthe plant, had less seniority than he.The record contains no cred-ible evidence on the respondent's behalf that Estes'statementregard-ing his seniority was not correct.Moreover, regardless of Estes'seniority status, we have already noted that the respondent's conten-tions with respect to departmental and plant seniority are unreliable.No other reason for the lay-off of Estes was advanced by therespondent.Estes was not reemployed by the respondent subsequent to hislay-off.In view of the circumstances described in the paragraphs above,we conclude that the respondent laid off Estes because he joined andassisted the S.W. O. C.We therefore find that the respondent, bylaying off Estes, discriminated in regard to hire and tenure ofemployment, thereby discouraging membership in a labor organiza- 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, and interfering with, restraining, and coercing its employeesin the exercise of rights guaranteed in Section 7 of the Act.Dominick Santolerihas been employed by the respondent as a coremaker for approximately 10 years.On April 26, 1938, he was laidoff by Foreman John Durham.He was reemployed by the respond-ent about August 1, 1938.Superintendent Peake testified that San-toleri was laid off "because one of the machines went out of commis-sion and necessitated less core makers to keep the shop running."Personnel Director Kite testified : "There were five men in the depart-ment in which he worked and he had least seniority of any of them."The record shows that, at the time of his lay-off, Santoleri was notadvised by Durham as to the reasons for his lay-off set forth above.Bomaster, a member of the E. C. U., was retained in Santoleri'sdepartment and continued to perform the work of core-making afterSantoleri's lay-off.The record shows that Bomaster had greaterplant-wide but less departmental seniority than did Santoleri.Thecircumstance of Bomaster's plant-wide seniority loses its significance,however, when considered in the light of the respondent's practiceof applying the principle of departmental seniority in other cases inorder to achieve ends which it could not otherwise accomplish. Inaddition, it appears that seniority, judged on any basis, was not theprimary factor considered by the respondent in determining whoshould be laid off.Kite testified that efficiency and ability were theprimary considerations.We therefore find that the aforesaid variousreasons assigned to Santoleri's lay-off by Peake and Kite are notsupported by the evidence.The record shows that the respondent's true reason for laying offSantoleri is to be found in its resentment of his membership in andactivities in connection with the S. W. O. C.Santoleri testified thatafter he joined the S. W. O. C. in the summer of 1937, he was solicited.during working hours by John Durham, his foreman, to join theE. C. U. Santoleri declined, stating that he belonged to the C. I. 0.,whereupon Durham stated that he did not think that the C. I. O. wasgood.Subsequently, Durham's efforts to prevail upon Santoleri tojoin the E. C. U. were repeated, particularly in November or Decem-ber 1937.Santoleri remained steadfast in his refusal to join thatorganization until, in December 1937, he was informed by Durhamthat if he did not join he would lose his job. Influenced by thisthreat, Santoleri finally reconsidered and signed a membership card.He participated in no activities in connection therewith, however,and after a short time, ceased to pay membership dues.Durham,in his testimony, admitted that he solicited Santoleri to join theF. C. U., and thereafter received payment of membership dues fromhim, but denied that he employed disparagement or threats of dis-charge to compel Santoleri to join.However, in view of the findings FLORENCE PIPE FOUNDRY & MACHINE CO.89'which we have already made concerning Durham's zealous activitieson behalf of the E. C. U. and his declared hostility toward theS.W. O. C. we find Durham employed threats and disparaged theS.W. O. C. in order to compel Santoleri to join the E. C. U. InFebruary 1938 the department in which Santoleri worked was notrunning full time. 'Santoleri testified that he observed that E. C. U.members worked more often during this period and complained toDurham about it, and that Durham informed him that he did notreceive more work because he had not paid his E. C. U. dues.Atthe hearing, Durham admitted that he told Santoleri that lie wouldnot assist him unless he paid his dues.Nevertheless, Santoleri per-sisted thereafter in his refusal to pay such dues up to the time ofhis lay-off.In view of the circumstances described in the paragraphs above,we conclude that Santoleri was laid off because hejoined andassisted the S.W. O. C.We therefore find that the respondent, bylaying off Santoleri, has discriminated in regard to hire and tenureof employment, thereby discouraging membership in a labor organi-zation, and interfering with, restraining, and coercingits employeesin the exercise of rights guaranteed in Section 7 of the Act.E. The discharge of Charles Mwndor f fCharles Mundorff was employed by the respondentas a construc-tion line worker about June 8, 1936, and continued in therespond-ent's employ until about March 9, 1938, when he was discharged.The respondent contends that Mundorff was discharged for thereason that he was negligent in the performance of his work.Onan evening shortly prior to his discharge, Mundorff, together withanother employee, was assigned the task of constructing a bumperon each side of a large crane in the plant.Mundorff's duties on thisoccasion included the "burning" of necessary holes in the structurewith an' acetylene torch. In the performance of theseduties, in-candescent steel particles fell from the crane where theburningoperation was taking place and ignited a collection of paper andwaste materials in the bottom of a concrete pit over which the cranewas located.The men immediately descended into the pit to ex-tinguish the fire.Mundorff sprayed the flames witha chemical fireextinguisher and in so doing he allowed the mixture of acid and sodato splash upon a motor generator, which the respondentalleges was.damaged thereby.After the completion of his work on the followingevening,Mundorff failed to remove from the top of the crane twoloose steelslugswhich he had burned from the structure.The re-spondent contends that the slugs were left in a position from whichthey conceivably could have been dislodged by vibration,making 90DECISIONSOF NATIONALLABOR RELATIONS BOARDthem intrinsicallydangerousto persons working below.On the thirdevening Mundorff and his fellow employee resumed work on theconstruction of the bumpers.On this occasion heated metal againdropped from Mundorff's torch, igniting several ropeslings lyingon the floor below the crane. The facts set forthabove are notdisputed.However, whether or not Mundorff was culpablynegligentby reason thereof is a question concerning which the testimony is insharp conflict.Fister, assistant foreman under Miller, the respondent'smastermechanic and Mundorff's superior, testified that he instructed Mun-dorff (1) to locate the crane over the concrete pit and (2) to use ashield under the torch.Mundorff admitted that Fister instructedhim as to the position of the crane but denied that he was advisedto use a shield.The record shows that the crane was in fact locatedover the concrete pit, according to Fister's instructions, at the timewhen both conflagrations occurred.Mundorff testified that on theevening when the first fire took place it had been necessary for himto move the crane from its original position to a point over the middleof the pit because there was insufficient light at the place where thecrane was first located.When the fire occurred, Mundorffwas atopthe crane approximately 75 feet vertically above the paper and wastematerial and approximately 25 to 30 feet horizontally removed fromthem.Mundorff testified that from that position he did not believethe papers and waste could be ignited.Miller, who subsequently dis-chargedMundorff, admitted that he did not witness the fire andthat his conclusion that it was caused by Mundorff's negligence wasdrawn solely from the circumstances.The following day Mundorff complained about the inadequatelight.When he returned the next eveningto resume operations onthe second bumper, the light had not been fixed.Mundorff movedthe crane once again over the pit, on this occasion locating it at oneend of the pit.Mundorff observed several rope slings lying on thewooden floor below the crane and moved them 10 or 15 feet fromthe original position, before he commenced his work.The evidencestrongly indicates that the slings had been negligently left on thefloor below the crane by an unidentified person in whose custody theyhad previously been. In the exercise of due care, the slings ordinarilyshould have been returned to a storeroom reserved for the purpose.Mundorff testified that the slings were frayed, covered with oil, andin an inflammable and hazardous condition.He explained thecircumstances surrounding the burning of the slings to Miller andFister on the day following the occurrence.Mundorff testified, anditwas not convincingly denied, that both of these menagreed onthat occasion that he was not at fault, but that they did not knowhow the respondent's officials would react. 91'Mundorff testified that other employees were not instructed to usea shield when performing burning operations, and that the settingof fires had frequently occurred without resulting in the discharge ofthe employees who caused them.This testimony was corroboratedby Master Mechanic Miller and by Anthony Weiman, an employeewho, during the last 3 or 4 years of his employment, had frequentlyused an acetylene torch in his work for the respondent.Weimantestified that neither Fister nor Miller had ever instructed him touse a shield, nor had he witnessed the use of a shield by other "burn-ers."He further testified that his "burning" operations had fre-quently ignited rope slings and that he had neither been reprimandednor discharged as a result of the accidents. In view of the circum-stances described above, we find that Mundorff was not instructed byFister to use a shield.As to the steel slugs, Mundorff testified that they were not left in aperilous position on the crane.Although Mundorff's testimony inthis respect was contradicted in a general way by Fister, the recordcontains no specific evidence from which we can deduce that theslugs were left in a position from which they could have been dis-lodged.Accordingly, we are unable to conclude that Mundorff wasculpably negligent in failing to remove the slugs.Mundorff was discharged by Miller on or about March 9, 1938,with the explanation that the fire had "broken his back."At thattime, however, Mundorff was given a lay-off slip, which stated thathe was laid off for the reason that work was slack. It omitted allmention that he was discharged for carelessness.Similar slips issuedby the respondent to other employees who were laid off were producedat the hearing.The respondent, however, failed to produce Mun-dorff's slip and did not account for its absence.Mundorff testified,and it was not denied, that immediately subsequent to his dischargePersonnel Director Kite had assured him that he would be reemployedwhen there was sufficient work to warrant it.The respondent's explanation of its reason for discharging Mun-dorff thus rests solely upon Mundorff's alleged disregard of safety asevidenced by the facts set forth above.As to Mundorff 's- efficiency,both Miller and. Kite testified that Mundorff's work, as such, wasentirely satisfactory.On cross-examination Mundorff testified, anditwas not denied, that subsequent to his lay-off Miller paid a socialvisit to his house and informed his wife that Mundorff's work was"perfect" but that the company would not retain in its employ aperson who belonged to the C. I. O. and that, therefore, since Mun-dorff belonged to that organization, there was nothing for him, Miller,to do but let him go.We find that Miller made the statementattributed to him above. 92DECISIONSOF NATIONAL LABORRELATIONS BOARDIn view of all the circumstances described above, we cannot acceptthe respondent's contention that Mundorff was discharged because hewas careless in the performance of his work.Mundorff joined the S. W. O. C. in the fall of 1937 and thereafterbecame active in the affairs of that organization, attending and ad-dressing its meetings.At that time he was employed in the respond-ent's blacksmith department under Foreman Donnelly. In or aboutOctober 1937, Miller, who was Mundorff's friend of long standing,toldMundorff that Donnelly did not want him in his departmentbecause he was a C. I. O. member.Miller discussed the matter withSuperintendent Peake and informed the latter that Mundorff wasnot a member of the C. I. O.Mundorff testified relative to informa-tion received from Miller that Peake stated to Miller, "You go aheadand take him but I'm holding you directly responsible for his actionshereafter."Miller denied having thus quoted Peake to Mundorff.However, following the alleged conversation, the record shows thatMundorff was transferred to Miller's department.During the timehe worked under Miller, the latter discussed the C. I. O. with Mun-dorff, stating that he was glad that Mundorff had not joined and thathe did not' want Mundorff to "let him down" because he, Mundorff,would be discharged if he did.Miller further remarked on one.occasion that certain C. I. O. members were shortly to be discharged.Miller denied having discussed union matters with Mundorff.How-.ever, the Trial Examiner, who had opportunity to observe the wit-nesses as they testified, accepted as true the evidence related by Mun-dorff.In view of the facts which we have heretofore observed con-cerning Miller's obvious hostility toward the S.W. O. C. and hissympathy for the E. C. U., we find that Miller made the statementsattributed to him.Mundorff testified that on a later occasion in the fall of 1937 hewore a C. I. O. button to work.Miller, upon observing the button,tore it from Mundorff's cap and cast it aside, profanely denouncingMundorff for having worn it.He informed Mundorff that it meantthe end of his job and that if "they don't get you one way, they'llget you another."Miller denied having made this statement.Ac-cording to his version of the aforesaid occurrence, Mundorff pinned aC. I. O. button on his [Miller's] shirt, whereupon Miller "took it andthrew it out in the coal.pile."Miller testified : "We were just kiddingand fooling."For reasons set forth.in the paragraph above, we findthat Mundorff's version of the occurrence is the true one.Martin Healy, a workman presently employed in the same depart-ment in which Mundorff had worked, testified and it was not deniedthat in July 1938 Miller inquired of him as to the nature of theaffidavit made by Mundorff in connection with the present proceeding FLORENCE PIPE FOUNDRY & MACHINE CO.93and that Miller also stated on this occasion that when a foremandesires to get rid of an employee he can always find a pretext insome violation of a company rule.In the light of all the circumstances, we conclude that the formulaexpressed by Miller to Healy was applied in the case of Mundorff'sdischarge, and that the respondent's true motive in discharging Mun-dorff was to rid itself of an active S. W. 0. C. member.We thereforefind that the respondent, by discharging and thereafter refusing toreinstate Mundorff, has discriminated in regard to his hire and tenureof employment, thereby discouraging membership in a labor organiza-tion, and interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act.F. The refusal to bargain with the S. W. 0. C.The complaint, as amended, alleges that on April 21, 1938, andthereafter, the respondent refused to bargain with the S. W. 0. C. asthe exclusive representative of its production and maintenance em-ployees.However, subsequent to the hearing in this case, theS.W. 0. C. filed a petition with the Board, requesting an investigationand certification of representatives for the respondent's productionand maintenance employees.Pursuant thereto a hearing was held,and on September 14, 1939, the Board issued its Decision and Direc-tion of Election S in that case. In view of these facts we will dismissthe allegations contained in the complaint relating to the respondent'srefusal to bargain with the S. W. 0. C.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III B, C, D,and E above, occurring in connection with the operations of therespondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYWe have found that the respondent engaged in unfair labor prac-tices by interfering with, restraining, and coercing. its employees invarious ways in the exercise of rights guaranteed in Section 7 of theAct, by dominating and interfering with the formation and admin-istration of the E. C. U., and by discriminating in regard to hireand tenure of employment, thereby discouraging membership in asMatter ofFlorence Pipe Foundry & Machine Co.andSteelWorkers Organizing Com-mittee, on behalf of Lodge 2040, Amalgamated Association of Iron, Steel and Tin Workersof North America,15 N. L.R. B. 250. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor organization.Accordingly, we shall order the respondent tocease and desist therefrom and to take certain affirmative action de-signed to effectuate the policies of the Act and restore, as nearly aspossible, the situation that existed prior to the commission of theunfair labor practices.We have found that the respondent fostered the organization ofthe E. C. U. and encouraged its employees to become members of saidorganization in an attempt to circumvent the provisions of the Actand to deny to its employees the rights as guaranteed by Section 7 ofthe Act.We shall therefore order' the respondent to withdraw allrecognition from the E. C. U. as a labor organization representingits employees for the purposes of dealing with the respondent, andto cease giving effect to the agreement with the E. C. U. as bargain-ing agent of its employees.We have found that the respondent laid off Joseph Thomas, Ells-worth Petty, Elmer Jones, Donald Waterson, Theodore Estes, andDominick Santoleri and thereafter, with the exception of JosephThomas and Dominick Santoleri, refused to reinstate said employeesfor the reason that they joined and assisted a labor organization andengaged in concerted activities for the purpose of collective bargain-ing and other mutual aid and protection.We shall therefore order,the.respondent to offer Ellsworth Petty, Elmer Jones, Donald Water-son, and Theodore Estes, immediate reinstatement to their former orsubstantially equivalent positions.Since Joseph Thomas and Domi-nick Santoleri were reemployed by the respondent subsequent to theirlay-offs and were in the respondent's employ at the time of the hear-ing, it will be unnecessary for us to order their reinstatement.Weshall further order the respondent to make whole all said employees,including Joseph Thomas and Dominick Santoleri, for any loss ofpay they have suffered by reason of their respective lay-offs by pay-ment to each of them of a sum equal to that amount which eachwould normally have earned as wages from the date of his lay-off tothe date of his reinstatement or offer of reinstatement, less his netearnings 9 during said period.We have found that the respondent discharged Charles Mundorffbecause he joined and assisted a labor organization and engaged inY By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else.where than for the respondent,which would not have been incurred but for his unlawfullay-off and the consequent necessity of his seeking employment elsewhere.SeeMatter of-Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber and Sawmill Workers Union, Local2.590, 8N. L. R.B. 440.Monies received forwork performed upon Federal, State, county,municipal,or other work-relief projects are.not considered as earnings,but as provided below in the Order, shall be deducted fromthe sum due the employee,and the amount thereof shall be paid over to the appropriatefiscal agency of the Federal,State, county,municipal, or other government or governments.which supplied the funds for said work-relief projects. FLORENCE PIPE FOUNDRY & MACHINE CO.95concerted activities for the purpose of collective bargaining and othermutual aid and protection.We shall therefore order the respondentto offer to said Mundorff immediate reinstatement to his former ora substantially equivalent position.We shall further order the re-spondent to make said Mundorff whole for any loss of pay he hassuffered by reason of his discharge by payment to him of a sum equalto the amount which he normally would have earned as wages fromthe date of his discharge to the date of the offer of reinstatementless his net earnings 10 during the said period.Upon the above findings of fact and upon the entire record inthe case, the Board makes the following :CONCLUSIONS OF LAW1.SteelWorkers Organizing Committee, affiliated with the Con-gress of Industrial Organizations, and Employees' Committee Unionare labor organizations, within the meaning of Section 2 (5) of theAct.2.By dominating and interfering with the formation and adminis-tration of Employees' Committee Union and by contributing supportthereto the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (2) of the Act.3.By discriminating in regard to the hire, tenure, and terms andconditions of employment of Joseph Thomas, Ellsworth Petty, ElmerJones, Donald Waterson, Theodore Estes, Dominick Santoleri, andCharlesMundorff, and thereby discouraging membership in SteelWorkers Organizing Committee, the respondent has engaged in andis engaging in unfair labor practices, within the meaning of Section8 (3) of the Act.4.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed by Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.6.The respondent has not refused to bargain collectively with theS.W. O. C. within the meaning of Section 8 (5) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law, and pursuant to Section 10 (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders that10 See footnote 9. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe respondent, Florence Pipe Foundry & Machine Co., its officers,agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in Steel Workers Organizing Com-mittee, affiliated with the Congress of Industrial Organizations, orany other labor organization of its employees, by discrimination inregard to hire or tenure of employment or any terms or conditionsof employment;(b)Dominating or interfering with the administration of Em-ployees' Committee Union or with the formation or administrationof any other labor organization of its employees and from contribut-ing support to Employees' Committee Union or any other labororganization of its employees;(c)Recognizing the Employees' Committee Union as the represen-tative of any of its employees for the purpose of dealing with therespondent concerning grievances, labor disputes, wages, rates ofpay, hours of employment, or other conditions of work ;(d)Giving effect to any agreement which it may have with saidEmployees' Committee Union;-(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectively.through representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining and othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from Employees' Committee Unionas the representative of its employees for the purpose of dealingwith the respondent concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of work, andcompletely disestablish said Employees' Committee Union as suchrepresentative;-(b)Offer Ellsworth Petty, Elmer Jones, Donald Waterson, Theo-dore Estes, and Charles Mundorff immediate and full reinstatementto their former or substantially equivalent positions, without preju-dice to their seniority and other rights and privileges;(c)Make whole Joseph Thomas, Ellsworth Petty, Elmer Jones,Donald Waterson, Theodore Estes, Dominick Santoleri, and CharlesMundorff for any loss of pay they have suffered by reason of the.respondent's discrimination, by payment to each of them a sum ofmoney equal to that which he would normally have earned as wagesfrom the date of his lay-off or discharge to the date of reinstate-ment or of the offer of reinstatement, less his net earnings during FLORENCE PIPE FOUNDRY & DIACHINE CO.97said period, provided that the respondent shall deduct from the backpay due each employee a sum equal to that received by such employeefor work done in Federal, State, county, municipal, or other work-relief project during the period for which back pay is due him underthisOrder, and pay any such amount deducted to the appropriatefiscal agency of the Federal, State, county, municipal, or other gov-ernment financing such work-relief project;(d) Immediately post in conspicuous places throughout its plantat Florence, New Jersey, and maintain for a period of sixty (60)consecutive days notices stating : (1) that the respondent will ceaseand desist in the manner set forth in paragraphs 1 (a), (b), (c),(d), and (e), and that it will take the affirmative action describedin paragraphs 2 (a), (b), and (c) of this Order; and (2) that therespondent's employees are free to become or remain members ofthe S. W. O. C. and that the respondent will not discriminate againstany employee because of membership or activity in that organization;(e)Notify the Regional Director for the Fourth Region, in writ-.ing, within ten (10) days from the date of this Order what steps;the respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, as amended, in so faras it alleges that the respondent refused to bargain with Steel Work-ers Organizing Committee be, and the same hereby is, dismissed.